Por cuanto interpuesta la presente apelación el 21 de marzo de 1928 la parte apelante no ha radicado aún los autos en esta corte sin que exista en la sentenciadora pendiente *1055de aprobación exposición del caso, pliego de excepciones o transcripción de evidencia algunos; y
Por cuanto por tal motivo la parte apelada ba solicitado la desestimación del recurso y notificada la apelante y citada para la vista de la moción, nada ba objetado;
Pob tanto, de acuerdo con la ley y la jurisprudencia apli-cables, se desestima la apelación establecida.